Citation Nr: 1803957	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-09 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the upper right extremity.  

2.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the upper left extremity


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to April 1973 and February 1991 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed for the issues on appeal.  Specifically, a new VA examination is necessary to assess the current severity of the Veteran's service-connected bilateral diabetic peripheral neuropathy of the upper extremities.

The Veteran has been assigned a rating of 20 percent for his diabetic peripheral neuropathy of the upper right extremity and 20 percent for his diabetic peripheral neuropathy of the upper left extremity for mild incomplete paralysis per his August 2012 VA examination results.  The Veteran appealed this rating, and in his February 2014 VA 9 form indicated that his bilateral diabetic peripheral neuropathy of the upper extremities has gotten worse.  Additionally, in the December 2017 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran's condition has gotten worse and requested a remand.  

As the Veteran has indicated that his symptoms have worsened since his last VA examination, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's bilateral diabetic peripheral neuropathy of the upper extremities.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant and outstanding VA treatment records.  Additionally, have the Veteran identify any additional treatment records regarding his bilateral diabetic peripheral neuropathy of the upper extremities.  If necessary, obtain authorization to enable the AOJ to obtain any additional evidence.  If additional records are identified and the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2.  After obtaining any additional records, schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current severity and manifestations of his service-connected bilateral diabetic peripheral neuropathy of the upper extremities.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes.  

3.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




